Citation Nr: 9907402	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for status post open 
reduction internal fixation of bilateral L5 spondylolysis 
with iliac crest bone grafting and instrumentation, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from June 1989 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Honolulu, Hawaii.  The Portland, Oregon RO 
currently has jurisdiction over the claims file.

The Board notes that the veteran failed to report for a 
January 28, 1999 Travel Board hearing at the RO without 
explanation or excuse.  Therefore, this case is properly 
before the Board for adjudication.  See 38 C.F.R. § 20.704 
(1998).


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was scheduled to assess the current level 
of impairment of his service-connected disability for which 
he is seeking an increased rating.


CONCLUSION OF LAW

The claim for an increased rating for status post open 
reduction internal fixation of bilateral L5 spondylolysis 
with iliac crest bone grafting and instrumentation is denied 
as a matter of law.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.655 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well-grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

The VA has a duty to assist a veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159 (1998).  The VA's duty to assist 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  However, as 
stated by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court"), "[T]he duty 
to assist is not always a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in the 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In this regard, the Board notes that a VA examination was 
scheduled for April 13, 1998 in an effort by the RO to fully 
develop the veteran's claim.  The veteran was advised of the 
date of the scheduled examination in a letter from the RO 
dated April 8, 1998.  The Board notes that there are no VA 
Forms 572 or other notations in the file to reflect a change 
in the veteran's address.  However, there are several 
addresses in the file for the veteran.  The April 1998 letter 
was sent to the address used by the veteran in his most 
recent submission to the RO dated in December 1995, as well 
as to a second address first used by the RO in March 1998.  
The RO also attempted to contact the veteran by sending a 
letter dated in July 1998 to the veteran's father.  None of 
the letters referenced above were returned from the Post 
Office.  The law presumes the regularity of administrative 
process in the absence of clear evidence to the contrary.  YT 
v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992).  The Supplemental Statement of 
the Case dated in September 1998 states that the veteran 
failed to report for a VA orthopedic examination. 

The Board notes the Court's decision in Hyson v. Brown, 5 
Vet. App. 262, 265 (1993), which stated that "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  In any event, the letter 
informing the veteran of the examination was not returned by 
the Post Office and there is no evidence of record which 
indicates that the veteran did not receive notice of the 
scheduled VA examination.  

38 C.F.R. § 3.655 (1998) addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, 
claims for increased ratings shall be denied without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (1998).  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655(a).  The 
veteran has offered neither explanation or excuse for his 
failure to report for the scheduled examination.  Therefore, 
based on the provisions of 38 C.F.R. § 3.655 (1998) discussed 
above, the veteran's claim of entitlement to an increased 
rating for status post open reduction internal fixation of 
bilateral L5 spondylolysis with iliac crest bone grafting and 
instrumentation must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased disability rating for status post 
open reduction internal fixation of bilateral L5 
spondylolysis, with iliac crest bone grafting and 
instrumentation is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


